911 F.2d 819
286 U.S.App.D.C. 77
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.BROYHILL & ASSOCIATES, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 89-1701.
United States Court of Appeals, District of Columbia Circuit.
Aug. 27, 1990.

Before BUCKLEY, SENTELLE and CLARENCE THOMAS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on a petition for review of an order of the National Labor Relations Board ("the Board") and the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).  It is


2
ORDERED and ADJUDGED that the petition for review be denied.  The Board's finding that the petitioners violated sections 8(a)(1) and (3) of the National Labor Relations Act, 29 U.S.C. 158(a)(1) and (3), by issuing a disciplinary warning to an employee for distributing a union flyer in a non-work area during non-work time and by subsequently discharging that employee as a result of his union activities is rational and supported by substantial evidence in the record.   See Teamsters Local 175 v. NLRB, 788 F.2d 27, 30 (D.C.Cir.1986).  It is


3
FURTHER ORDERED AND ADJUDGED that the cross-application for enforcement be granted.  The Board's Order resulting from proceedings upon the records of the Board as Case No. 4-CA-17580, 296 NLRB No. 115, is hereby enforced.  Broyhill & Associates, Inc., its officers, agents, successors and assigns shall abide and perform the directions of the Board in the Order.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.